EXHIBIT THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THE RIGHTS EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION FROM REGISTRATION THEREFROM.NOTWITHSTANDING THE FOREGOING, THIS WARRANT AND SUCH SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS WARRANT OR THE SECURITIES ISSUABLE UPON EXERCISE HEREUNDER. WARRANT TO PURCHASE COMMON STOCK OF VALENCE TECHNOLOGY, INC. VOID AFTER MARCH 30, 2013 This Warrant is issued to iStar Tara LLC, a Delaware limited liability company (“iStar”), or its registered assigns ("Holder") by Valence Technology, Inc., a Delaware corporation (the "Company"), on March 30, 2010 (the "Warrant Issue Date").This Warrant is issued pursuant to the terms of Amendment No. 2 to Loan and Security Agreement dated March 30, 2010, by and among the Company, iStar and Carl E. Berg, which amends that certain Loan and Security Agreement dated as of July 13, 2005, by and among the Company, SFT I, Inc., a Delaware corporation and the predecessor in interest to iStar, and Mr.
